Vinje, J.
In this case the court is asked to set aside three findings of fact made by the Industrial Commission and confirmed by the circuit court upon appeal. These findings are (1) that deceased at the time of the accident was performing a service growing out of and incidental to his employment; (2) that the injury received at the time of the accident proximately caused his death; and (3) that the city was not misled by a failure to give notice of the injury.
As a preliminary to a determination of each one of the questions raised it is proper to again call attention to the fact that, in the absence of fraud, the findings of fact made by the Industrial Commission are conclusive, and its order or' award can be set aside only upon the ground (1) that it acted without or in excess of its powers, -.(2) that it was procured by fraud, or (3) that its findings of fact do not support the order or award. In the present ease the last two grounds are not relied upon. But it is claimed the Commission acted without or in excess .of its powers by making findings having no support in the evidence. If this be so, then there is an infirmity in the award that can be successfully reached and remedied upon appeal. International H. Co. v. Industrial Comm. 157 Wis. 167, 147 N. W. 53. But it should be borne in mind *244that if in any reasonable view of the evidence it will support either directly or by fair inference the findings made by the Commission, then such findings are conclusive upon the court. Borgnis v. Falk Co. 147 Wis. 327, 133 N. W. 209; Milwaukee Western F. Co. v. Industrial Comm. 159 Wis. 635, 150 N. W. 998; Oldenberg v. Industrial Comm. 159 Wis. 333, 150 N. W. 444; Milwaukee C. & G. Co. v. Industrial Comm., post, p. 247, 1511 N. W. 245. It was not the scheme of the act to make the court a reviewer of facts. Its office is to relieve against fraud, to keep the Commission within its jurisdictional bounds, and to correct an award not supported by the facts found. A clearer conception on the part of attorneys of the limited power of the court over awards and of the conclusiveness of the facts found by the Commission would, we think, result in fewer appeals.
As bearing upon the first fact found by the Commission, there was evidence showing that field meets were held every year by the direction of the school board. It became the duty of the deceased, as principal, to select a basketball team to represent his school at the meet. For the purpose of doing so, on May 27, 1912, he supervised some test exercises bn the school grounds during school hours, and while so engaged was struck by the basketball and sustained injuries from which he died December 27, 1912, as found by the Commission. It is claimed by the city that such exercises should, under the rules of the school board, have been held at recess and not during school hours. There is nothing in the evidence to sustain such claim, whether the “course of study” used before the Commission be regarded in evidence or not..
But even if the rules of the school board required the test exercises to be held at recess, a principal of a school charged with the duty of holding them would still be performing a service growing out of and incidental to his employment if he varied as to the specified time of holding them. The evidence not only supports the finding that the deceased was per*245forming services growing out of and incidental to Ms employment at the time he was injured, hut excludes every other reasonable inference.
The finding that the injury received at the time of the accident proximately caused his death does not rest upon such clear and uncontradicted testimony. The deceased was undoubtedly suffering from an advanced stage of arterial sclerosis at the time he was injured. Had he not been so suffering, the blow he received would in all probability have caused no serious injury. As it was, the blow ruptured one of the blood vessels in his head. What follows is thus described by the Commission in its opinion:
“He turned pale, put his hands to his head, walked into the school house, had a vomiting spell, -a swollen ridge appeared on the side of his head where he had been struck, and soon thereafter he lapsed into unconsciousness. An ambulance was called and he was removed to his house. He did not regain consciousness until the next morning. From that time until his death on December 27th, following, he had vomiting spells each day. His memory was poor and he seemed to be in a dazed condition, and he recognized his wife with difficulty ; in fact he never recovered from the results of the ruptured blood vessel brought on by the blow of the basketball and he died from the effects of it; that, except for the injury, states the attending physician, he would probably have lived three or four years.”
There was evidence to sustain such statements, and hence it is deemed the finding of the Commission has a sufficient basis to rest upon. The evidence tending to rehut it rests almost wholly upon the improbability that the blow from a basketball could produce such serious results. It seems to be quite satisfactorily shown that in the instant case, at least, it did.
An elaborate and interesting argument was made to the effect that the result which followed in this case was not one that could have been reasonably anticipated and hence the death was not proximately caused by the injury. It is argued *246that there can be no proximate causation without the element of reasonable anticipation of the same or some result similar to that which actually follows. It is a sufficient answer to this argument to say that the right to recover under the Workmen’s Compensation Act is not dependent upon a question of negligence or upon the concomitant conceptions of negligence under the common law. Proximate cause as applied to negligence law has, by definition, included within it the element of reasonable anticipation. Such element is a characteristic of negligence, not of physical causation. As long as it was necessary to a recovery to have a negligent act stand as the cause of an injury, it did no harm to characterize causation in part at least in terms of negligence. But when, as under the Compensation Act, no act of negligence is required in order to recover, the element of negligence, namely, reasonable anticipation, contained in the term “proximate cause,” must he eliminated therefrom; and the phrase “where the injury is proximately caused by accident,” used in the statute, must he held to mean caused in a physical sense, by a chain of causation which both as to time, place, and effect is so closely related to the accident that the injury can he said to he proximately caused thereby. To incorporate into the phrase “proximately caused by accident” all the conceptions of proximate cause in the law of negligence would be to lug in at one door what the legislature industriously put out at another. Proximate cause, under the law of negligence, always has to be traced back to the conduct of a responsible human agency; under the Compensation Act the words “proximately caused by accident” in terms relate to a physical fact only, namely, an accident. Hence if the injury or death can be traced by physical causation not too remote in time or place to the accident, then such injury or death was proximately caused by the accident, irrespective of any element of reasonable anticipation. The term “proximately” was no doubt used to exclude physical causes so remote in time or place, or both, as to *247make them of doubtful value in tracing the relation between cause and effect.
Sec. 2394 — 11, Stats., requires the giving of a notice of im jury within thirty days after it is claimed to have.been sustained. But it is provided that a failure to give such notice shall not bar a recovery when the Industrial Commission shall find there was no intent to mislead the employer and he was in fact not misled. The Commission found so in this case. It is admitted by the city that there was no intent to mislead it, and it does not appear that it was in fact misled by the failure to give notice. All the facts, both relative to. how the accident occurred and what took place thereafter, were brought out as completely, we believe from the evidence* as they would have been had notice been given.
By the Court. — Judgment affirmed.